GLADNEY, Judge.
David McCoy Brower died intestate in West Carroll Parish on July 9, 1928. Succession proceedings were not opened until September 16, 1949. This appeal involves, a proceeding to assess inheritance taxes. The legal issues and facts pertinent to our decision herein are comprehensively stated in a companion suit, the Succession of Brower v. State, La.App., 80 So.2d 217.
It is, therefore, ordered, adjudged and decreed that the plea of prescription of three years as fixed by Article XIX, Section 19 of the Louisiana Constitution of 1921 and LSA-R.S. 47:2422 be sustained,, and it is further ordered that there be judgment herein decreeing the estate of David McCoy Brower to be free of the payment of all state inheritance taxes.
In view of our ruling the applicant heirs shall not be required to pay the court-costs which have accrued in connection with the rule upon the tax collector. We-are mindful the State is relieved of all costs except stenographer’s costs under the provisions of LSA-R.S. 13:4521. The State is, therefore, taxed with the stenographer’s costs.